Citation Nr: 9922659	
Decision Date: 08/12/99    Archive Date: 08/24/99

DOCKET NO.  99-13 740	)	DATE
	)
	)


THE ISSUE

Eligibility for payment of attorney fees from past due 
benefits.


ATTORNEY FOR THE BOARD

N. L. Rippel, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1971 to September 
1979.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Louisville, Kentucky.


FINDINGS OF FACT

1.  The Board entered a final decision on the underlying 
issue in question on March 21, 1996; a Notice of Disagreement 
was received by VA after November 18, 1988, and the veteran 
retained his attorney in July 1996, within one year of the 
date of the Board's decision.

2.  The veteran and his attorney signed an attorney fee 
agreement in July 1996 which provided that 20 percent of past 
due benefits was to be paid to the veteran's attorney.

3.  A March 1999 decision of the Board granted service 
connection for an acquired psychiatric disorder, to include 
post-traumatic stress disorder (PTSD), and the RO effectuated 
the Board's determination in an April 27, 1999 rating 
decision, which resulted in past due benefits to the veteran.



CONCLUSION OF LAW

The requirements for payment of attorney fees pursuant to the 
July 1996 attorney fee agreement by VA from past due benefits 
for the period from October 9, 1991, to April 27, 1999, in 
the amount of 20 percent, have been met.  38 U.S.C.A. § 5904 
(West 1991 & Supp. 1998); 38 C.F.R. § 20.609 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, it must first be determined whether the fee 
agreement at issue is valid.  The criteria as indicated in 38 
U.S.C.A. § 5904 and 38 C.F.R. § 20.609 provide that a fee may 
be charged pursuant to a fee agreement if (1) there is a 
final decision by the Board denying a benefit, with no fees 
being allowed or paid for services provided before the date 
of the Board's decision denying benefits; (2) there is a 
notice of disagreement properly filed after November 18, 
1988; and (3) the attorney or agent was retained not later 
than one year following the date of the Board decision 
denying benefits.  See 38 U.S.C.A. § 5904(c); 38 C.F.R. 
§ 20.609(c).

In this case, the Board promulgated a final decision that 
denied entitlement to service connection for an acquired 
psychiatric disorder, to include PTSD, on March 21, 1996.  A 
Notice of Disagreement pertaining to that decision was 
received by the RO in May 1992, clearly on or after November 
18, 1988.  The record also reflects that the veteran and his 
attorney entered into a contingent fee agreement on July 17, 
1996, to represent the veteran in connection the veteran's 
claim for VA benefits.  That agreement provided that 
20 percent of past due benefits was to be paid by the VA to 
the veteran's attorney for representation.

Based on this evidence, the July 17, 1996, attorney fee 
agreement satisfies the basic eligibility requirements under 
38 U.S.C.A. § 5904(c) and 38 C.F.R. § 20.609(c).  The record 
includes a final decision promulgated by the Board, a Notice 
of Disagreement pertaining to that decision, filed after 
November 18, 1988, and documentation reflecting the veteran's 
retention of counsel with a contingent fee agreement within 
one year of the Board's decision.

The veteran appealed the Board's decision to the Court, and 
in an Order dated October 21, 1997, the Court granted the 
parties Joint Motion to Remand the appeal the BVA decision 
was vacated.  The Board then remanded the case to the RO in 
June 1998 for additional development.  Following that 
development, a rating decision was issued by the RO 
continuing the denial of service connection for an acquired 
psychiatric disorder, to include PTSD, and the case was 
returned to the Board.  On March 31, 1999, the Board issued a 
decision in which it granted the veteran's claim of service 
connection for an acquired psychiatric disorder, to include 
PTSD.  The case was sent back to the RO, which, in an April 
27, 1999, rating decision, evaluated that condition as 10 
percent disabling effective October 9, 1991.  

The March 1999 Board decision, together with the April 1999 
rating decision, resulted in past-due benefits being payable 
to the veteran for the period of time between October 9, 
1991, and April 27, 1999.  A June 22, 1999, letter to the 
veteran and his attorney indicated that maximum past due 
benefits payable to the veteran had been computed at 
$7303.00, and that $1460.60, 20 percent of the past due 
benefits, had been withheld as representing the maximum 
attorney fee.  The Board finds this amount to be 
presumptively reasonable in fact.  See 38 C.F.R. § 20.609(f).  
Accordingly, attorney fees based on past-due benefits in the 
amount of 20 percent are payable by VA for the period of time 
between October 9, 1991, and April 27, 1999.


ORDER

Eligibility for payment directly by VA to the veteran's 
attorney is established, and the attorney should be paid 20 
percent of the veteran's past-due benefits awarded the 
veteran for the grant of service connection for an acquired 
psychiatric disorder, to include post-traumatic stress 
disorder (PTSD), for the period from October 9, 1991, to 
April 27, 1999.



		
	RAYMOND F. FERNER
Acting Member, Board of Veterans' Appeals



 


